NO. 4-06-0096       Filed 3/6/07

                      IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,   )    Appeal from
          Plaintiff-Appellee,          )    Circuit Court of
          v.                           )    Edgar County
RICHARD DANIEL GRICE,                  )    No. 04CF169
          Defendant-Appellant.         )
                                       )    Honorable
                                       )    H. Dean Andrews,
                                       )    Judge Presiding.
_________________________________________________________________

           PRESIDING JUSTICE STEIGMANN delivered the opinion of

the court:

           In September 2004, defendant, Richard Daniel Grice,

pleaded guilty to criminal sexual assault (720 ILCS 5/12-13(a)(2)

(West 2004)), and in November 2004, the trial court sentenced him

to 12 years in prison.   Later in November 2004, defendant filed a

motion to reconsider his sentence.   At a January 2006 hearing on

that motion, defense counsel filed a certificate purportedly in

compliance with Supreme Court Rule 604(d) (188 Ill. 2d R.

604(d)).   At the conclusion of the hearing, the court denied

defendant's motion to reconsider his sentence.

           Defendant appeals, arguing that because defense coun-

sel's certificate failed to comply with the requirements of Rule

604(d), this case should be remanded to the trial court for (1)

the filing of a new postplea motion, (2) a new hearing on defen-

dant's postplea motion, and (3) strict compliance with Rule
604(d)'s requirements.    We agree and reverse and remand for

further proceedings.

                             I. BACKGROUND

          In July 2004, the State charged defendant with two

counts of predatory criminal sexual assault of a child (720 ILCS

5/12-14.1(a)(1) (West 2004)).    At a September 2004 hearing, the

information was amended to charge one count of criminal sexual

assault (720 ILCS 5/12-13(a)(2) (West 2004)), and the State moved

to dismiss the charge of predatory criminal sexual assault of a

child (720 ILCS 5/12-14.1(a)(1) (West 2004)).    Defendant then

entered an open plea of guilty to criminal sexual assault, and

the court granted the State's motion to dismiss the other charge.

          Following a November 2004 sentencing hearing, the trial

court sentenced defendant to 12 years in prison.      Later in

November 2004, defendant filed a motion to reconsider his sen-

tence.

          At the January 2006 hearing on defendant's motion to

reconsider sentence, defense counsel filed a certificate purport-

edly in compliance with Rule 604(d).     The certificate provided,

in pertinent part, as follows:

               "1.     I was appointed to represent

          [d]efendant on this charge and represented

          him through the guilty[-]plea and sentencing

          phase.


                                 - 2 -
                2.   I have reviewed the transcript of

           proceedings of the sentencing hearing, as

           well as the [c]ourt file.

                3.   I have communicated with [d]efendant

           in writing to ascertain in more detail his

           grounds for errors.

                4.   I drafted the original motion after

           consulting with defendant following the sen-

           tencing hearing and I have made any amend-

           ments necessary for adequate presentation of

           any defects alleged in these proceedings."

           At the conclusion of the hearing, the trial court

denied defendant's motion to reconsider sentence.

           This appeal followed.

           II. COMPLIANCE WITH SUPREME COURT RULE 604(d)

           Defendant argues that because defense counsel's certif-

icate did not comply with the requirements of Rule 604(d), this

case should be remanded to the trial court for (1) the filing of

a new postplea motion, (2) a new hearing on defendant's postplea

motion, and (3) strict compliance with Rule 604(d)'s require-

ments.   We agree.

           Rule 604(d), which addresses procedures to be followed

when a defendant (after pleading guilty) files either a motion to

reconsider the sentence or to withdraw the guilty plea, provides,


                                 - 3 -
in pertinent part, as follows:

           "The defendant's attorney shall file with the

           trial court a certificate stating that the

           attorney has consulted with the defendant

           either by mail or in person to ascertain

           defendant's contentions of error in the sen-

           tence or the entry of the plea of guilty, has

           examined the trial court file and report of

           proceedings of the plea of guilty, and has

           made any amendments to the motion necessary

           for adequate presentation of any defects in

           those proceedings."   188 Ill. 2d R. 604(d).

           The question of whether defense counsel complied with

Rule 604(d) is subject to de novo review.     People v. Johnson, 363
Ill. App. 3d 356, 359, 843 N.E.2d 434, 437 (2006).     When ascer-

taining whether compliance has occurred, we are mindful that

supreme court rules "are not suggestions; rather, they have the

force of law, and the presumption must be that they will be

obeyed and enforced as written."     People v. Campbell, No. 101263,

slip op. at 5 (November 30, 2006), ___ Ill. 2d ___, ___, ___

N.E.2d ___, ___ (modified on denial of rehearing January 22,

2007).   The failure to strictly comply with each of the provi-

sions of Rule 604(d) requires "remand to the circuit court for

the filing of a new motion to withdraw guilty plea or to recon-


                                 - 4 -
sider sentence and a new hearing on the motion."   People v.

Janes, 158 Ill. 2d 27, 33, 630 N.E.2d 790, 792 (1994).

           Here, defense counsel's purported Rule 604(d) certifi-

cate failed to state that counsel had reviewed the guilty-plea

proceedings.   Accordingly, that certificate failed to comply with

one of Rule 604(d)'s requirements, and we conclude that reversal

and remand are required.

           In so concluding, we recognize that in People v.

Starks, 344 Ill. App. 3d 766, 769, 800 N.E.2d 1239, 1242 (2003),

this court held that where the record demonstrates that the

purpose of Rule 604(d) has been satisfied, remand is not re-

quired.   However, in light of the Second District's decision in

People v. Dismuke, 355 Ill. App. 3d 606, 823 N.E.2d 1131 (2005),

and this court's decision in People v. Pressey, 357 Ill. App. 3d
887, 829 N.E.2d 426 (2005), we decline to follow Starks.

           In Dismuke, 355 Ill. App. 3d at 608, 823 N.E.2d at

1133, defense counsel's Rule 604(d) certificate failed to

strictly comply with that rule in that it failed to state that

counsel had made amendments to the motion that were necessary for

the adequate presentation of any defects in proceedings.    In

remanding for compliance with Rule 604(d), the Second District

noted that strict compliance with the rule eliminates unnecessary

appeals and any controversy that might arise regarding whether

the record shows substantial compliance.   Dismuke, 355 Ill. App.


                               - 5 -
3d at 610, 823 N.E.2d at 1134.    The Second District further

explained as follows:

          "[A] waste of judicial resources occurs when,

          as a result of an attorney's deficient cer-

          tificate, an appellate court must scour

          through the record to determine whether that

          attorney actually complied with Rule 604(d),

          even though strict compliance with that

          rule's certification requirements would pre-

          vent such waste."   Dismuke, 355 Ill. App. 3d

          at 609, 823 N.E.2d at 1134.

In Pressey, defense counsel's certificate failed to state that

counsel had examined the record of the guilty-plea proceedings.

Citing the supreme court's decision in Janes, 158 Ill. 2d at 33,

630 N.E.2d at 792, this court held that strict compliance with

Rule 604(d) was required and remanded for further proceedings.

Pressey, 357 Ill. App. 3d at 890-91, 829 N.E.2d at 430.    We agree

with the Second District's analysis in Dismuke and adhere to our

holding in Pressey.

          Accordingly, we explicitly decline the State's invita-

tion to examine the record to determine whether defense counsel's

conduct satisfied Rule 604(d)'s requirements.    By promulgating

Rule 604(d), the Supreme Court of Illinois has already determined

the required content of the certificate, and it is the duty of


                                 - 6 -
this court--and the trial courts--to ensure that this supreme

court mandate is followed.   Thus, in this case and henceforth,

the certificate itself is all that this court will consider to

determine compliance with Rule 604(d).

           Although the responsibility for drafting a proper Rule

604(d) certificate lies initially with defense counsel, trial

courts can, and should, play an important role in preventing the

waste of judicial resources that occurs when we must address on

appeal the validity of a Rule 604(d) certificate.    Trial courts

possess the power--and the duty--to examine any Rule 604(d)

certificate when filed to determine whether it complies with that

rule.   Trial courts should reject those certificates that do not

comply, and when doing so, instruct counsel to file another

certificate in accordance with all of the requirements of Rule

604(d).   If trial courts follow these suggestions, the terrible

waste of judicial resources that now occurs, as here, due to

defective Rule 604(d) certificates should cease.

           Because Rule 604(d) is lengthy, we set forth the

following key aspects of that rule with which defense counsel

must comply.   We do so to facilitate a trial court's scrutiny of

any purported Rule 604(d) certificate it receives.   Such a

certificate must contain each of the following:

                (1) A statement that the attorney has

           consulted with the defendant, either by mail


                               - 7 -
          or in person, to ascertain defendant's con-

          tentions of error in the sentence or the

          entry of the plea of guilty.

                (2) A statement that the attorney has

          examined the trial court file.

                (3) A statement that the attorney has

          examined the report of proceedings of the

          plea of guilty.

                (4) A statement that the attorney has

          made any amendments to the motion necessary

          for adequate presentation of any defects in

          those proceedings.

                            III. CONCLUSION

          For the reasons stated, we reverse the trial court's

judgment and remand for (1) the filing of a new postplea motion

(if defendant so wishes), (2) a new hearing on defendant's

postplea motion, and (3) strict compliance with Rule 604(d)'s

requirements.

          Reversed and remanded with directions.

          APPLETON and McCULLOUGH, JJ., concur.




                                 - 8 -